                              Case 3:20-cv-01092-JCS Document 1 Filed 02/11/20 Page 1 of 8




            1    Matthew S. Parmet (CSB # 296742)
                 matt@parmet.law
            2    PARMET PC
                 340 S. Lemon Ave., #1228
            3
                 Walnut, CA 91789
            4    phone 713 999 5228
                 fax     713 999 1187
            5
                 Attorneys for Plaintiff
            6

            7

            8                               UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF CALIFORNIA
            9

            10
                 DANIEL DODGE, individually and on behalf of           Case No. 3:20-cv-01092
            11   all others similarly situated,
                                                                       Plaintiff’s   Original   Complaint     for
            12                          Plaintiff,                     Damages

            13   vs.                                                   1.   Failure to pay overtime compensation
PARMET PC




                                                                            (Fair Labor Standards Act, 29 U.S.C. §
            14                                                              201, et seq.)
                 ZEMPLEO, INC.,
            15
                                        Defendant.
            16
                                                             SUMMARY
            17
                         1.      Plaintiff Daniel Dodge was employed by Defendant Zempleo, Inc. as a Project
            18
                 Manager and staffed to Duke Energy, a power company.
            19
                         2.      The nature of Dodge’s working relationship with Zempleo as an employee entitles
            20
                 him to the benefits of an employee under the FLSA.
            21
                         3.      Dodge worked overtime while working for Zempleo.
            22
                         4.      Zempleo paid Dodge the same hourly rate for all hours worked including those in
            23
                 excess of 40 in a workweek.
            24
                         5.      Zempleo did not pay Dodge a salary.
            25
                         6.      Zempleo did not guarantee Dodge a salary.
            26
                         7.      Zempleo did not pay Dodge hourly and overtime.
            27
                         8.      Dodge and the other hourly employees are similarly situated for the purposes of the
            28
                 FLSA.
                 Pl’s Orig. Compl.                    Case No. 3:20-cv-01092                                    -1-
                              Case 3:20-cv-01092-JCS Document 1 Filed 02/11/20 Page 2 of 8




            1            9.      Dodge seeks back wages, liquidated damages, attorney fees, costs, and all other
            2    remedies available under the FLSA and California law.
            3                                           JURISDICTION & VENUE
            4            10.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331,
            5    because this action involves a federal question under the FLSA, 29 U.S.C. § 216(b).
            6            11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial
            7    part of the events or omissions giving rise to the claim occurred in this District.
            8            12.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Zempleo’s
            9    headquarters are located in this District.
            10                                       INTRADISTRICT ASSIGNMENT
            11           13.     Zempleo maintains its headquarters and principal place of business in Contra Costa
            12   County, California.
            13           14.     This matter is therefore properly assigned to the District’s San Francisco or Oakland
PARMET PC




            14   Divisions. Civ. L.R. 3-2(d).
            15                                                THE PARTIES
            16           15.     Dodge worked for Zempleo as a Project Manager from approximately September
            17   2015 to March 2019.
            18           16.     Throughout his employment with Zempleo, Dodge was paid the same hourly rate for
            19   all hours worked, including those in excess of 40 in a workweek.
            20           17.     Dodge’s consent to be a party plaintiff is attached as Exhibit A.
            21           18.     Dodge brings this action on behalf of himself and all other similarly situated workers,
            22   who were paid under Zempleo’s straight time for overtime system, regardless of job title.
            23           19.     Zempleo did not pay these workers overtime for all hours that they worked in excess
            24   of 40 hours in a workweek, as required by the FLSA.
            25           20.     Dodge represents a class of similarly situated hourly employees under the FLSA
            26   pursuant to 29 U.S.C. § 216(b). The Class is properly defined as:
            27                   All employees of Zempleo in the past three years who were paid
                                 “straight time for overtime.”
            28

                 Pl’s Orig. Compl.                      Case No. 3:20-cv-01092                                      -2-
                             Case 3:20-cv-01092-JCS Document 1 Filed 02/11/20 Page 3 of 8




            1              21.   Zempleo is a Delaware corporation with its headquarters and principal place of
            2    business in San Ramon, Contra Costa County, California.
            3              22.   Zempleo conducts business in a systematic and continuous manner throughout
            4    California, including this District and Division.
            5              23.   Zempleo may be served by serving its registered agent for service of process: Incorp
            6    Services, Inc., 5716 Corsa Ave., Westlake Village, CA 91362, or by any other method authorized
            7    by law.
            8                                         COVERAGE UNDER THE FLSA
            9              24.   For at least the past three years, Zempleo has been an employer within the meaning
            10   of the section 3(d) of the FLSA, 29 U.S.C. § 203(d).
            11             25.   For at least the past three years, Zempleo has been part of an enterprise within the
            12   meaning of section 3(r) of the FLSA, 29 U.S.C. § 203(r).
            13             26.   For at least the past three years, Zempleo has been part of an enterprise engaged in
PARMET PC




            14   commerce or in the production of goods for commerce within the meaning of section 3(s)(1) of the
            15   FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce
            16   or in the production of goods for commerce, or employees handling, selling, or otherwise working on
            17   goods or materials—such as construction equipment, laptops, and cell phones—that have been moved
            18   in or produced for commerce by any person and in that said enterprise has had and has an annual
            19   gross volume of sales made or business done of not less than $1,000,000 (exclusive of excise taxes at
            20   the retail level which are separately stated).
            21             27.   For at least the past three years, Dodge and the Class Members were engaged in
            22   commerce or in the production of goods for commerce.
            23                                                       FACTS
            24             28.   Zempleo is a staffing company providing workers to construction, energy, and
            25   industrial clients throughout the county.
            26             29.   Dodge was one of these employees staffed to an energy client of Zempleo.
            27             30.   Dodge worked for Zempleo from September 2015 to March 2019.
            28             31.   Dodge performed work for Zempleo in Florida.

                 Pl’s Orig. Compl.                        Case No. 3:20-cv-01092                                  -3-
                             Case 3:20-cv-01092-JCS Document 1 Filed 02/11/20 Page 4 of 8




            1            32.     Zempleo staffed Dodge to Duke Energy.
            2            33.     Zempleo paid Dodge by the hour.
            3            34.     Dodge was paid $81 for each approved hour he worked.
            4            35.     Dodge reported the hours he worked to Zempleo on a regular basis.
            5            36.     Dodge was not guaranteed a salary.
            6            37.     If Dodge worked fewer than 40 hours, he was only paid for the hours he worked.
            7            38.     Dodge regularly worked over 40 hours.
            8            39.     Dodge was paid his regular rate of $81 for every hour he worked.
            9            40.     Rather than receiving time and half as required by the FLSA, Dodge only received
            10   “straight time” pay for overtime hours worked.
            11           41.     Zempleo’s “straight time for overtime” payment scheme violates the FLSA.
            12           42.     Zempleo was and is aware of the overtime requirements of the FLSA.
            13           43.     Zempleo nonetheless fails to pay certain employees, such as Dodge, overtime.
PARMET PC




            14           44.     Zempleo’s failure to pay overtime to these workers was, and is, a willful violation of
            15   the FLSA.
            16                                   COLLECTIVE ACTION ALLEGATIONS
            17           45.     Zempleo’s illegal “straight time for overtime” policy extends well beyond Dodge.
            18           46.     It is the “straight time for overtime” payment plan that is the “policy that is alleged to
            19   violate the FLSA” in this FLSA collective action. (Bursell v. Tommy’s Seafood Steakhouse, No. CIV.A. H-
            20   06-0386, 2006 WL 3227334, at *3 (S.D. Tex. Nov. 3, 2006); see also, e.g., Wellman v. Grand Isle Shipyard,
            21   Inc., No. CIV.A. 14-831, 2014 WL 5810529, at *5 (E.D. La. Nov. 7, 2014) [certifying “straight time for
            22   overtime” claim for collective treatment]; McDonald v. Ricardo’s on the Beach, Inc., No. CV 11-93366 PSG
            23   (MRWx), 2013 WL 228334, at *2 (C.D. Cal. Jan. 22, 2013) [certifying straight time for overtime claim
            24   as the “common policy or plan that violated the [FLSA]”].)
            25           47.     Numerous hourly employees have been victimized by this pattern, practice, and policy,
            26   which are in willful violation of the FLSA.
            27

            28

                 Pl’s Orig. Compl.                      Case No. 3:20-cv-01092                                         -4-
                            Case 3:20-cv-01092-JCS Document 1 Filed 02/11/20 Page 5 of 8




            1            48.     Many of these hourly employees have worked with Dodge and have reported that they
            2    were paid in the same manner and were not properly compensated for all hours worked, as required
            3    by the FLSA.
            4            49.     Thus, from Dodge’s observations and discussions with these hourly employees, he is
            5    aware that the illegal practices or policies of Zempleo have been imposed on a distinct group of hourly
            6    employees.
            7            50.     These employees were all paid straight time for overtime, and were not paid overtime
            8    compensation.
            9            51.     These hourly employees are victims of Zempleo’s unlawful compensation practices
            10   and are similarly situated to Dodge in terms of pay provisions and employment practices.
            11           52.     Zempleo’s failure to pay wages and overtime compensation at the rates required by the
            12   FLSA result from generally applicable, systematic policies and practices, which are not dependent on
            13   the personal circumstances of the hourly employees.
PARMET PC




            14           53.     Thus, Dodge’s experiences are typical of the experiences of the hourly employees he
            15   seeks to represent.
            16           54.     The specific job titles or precise job locations of the various hourly employees does
            17   not prevent collective treatment.
            18           55.     Dodge has no interests contrary to, or in conflict with, the members of the Class
            19   Members. Like each member of the proposed classes, Dodge has an interest in obtaining the unpaid
            20   overtime wages owed under state and/or federal law.
            21           56.     A collective action, such as the instant one, is superior to other available means for fair
            22   and efficient adjudication of the lawsuit.
            23           57.     Absent this action, many Class Members likely will not obtain redress of their injuries
            24   and Zempleo will reap the unjust benefits of violating the FLSA.
            25           58.     Furthermore, even if some of the Class Members could afford individual litigation
            26   against Zempleo, it would be unduly burdensome to the judicial system.
            27           59.     Concentrating the litigation in one forum will promote judicial economy and parity
            28   among the claims of individual members of the classes and provide for judicial consistency.

                 Pl’s Orig. Compl.                      Case No. 3:20-cv-01092                                          -5-
                               Case 3:20-cv-01092-JCS Document 1 Filed 02/11/20 Page 6 of 8




            1             60.      The questions of law and fact common to each of the Class Members predominate
            2    over any questions affecting solely the individual members. Among the common questions of law and
            3    fact are:
            4             a.       Whether Zempleo employed the Class Members within the meaning of the FLSA;
            5             b.       Whether the Class Members were exempt from overtime;
            6             c.       Whether Zempleo’s decision to not pay overtime to the Class Members was made in
            7                      good faith; and
            8             d.       Whether Zempleo’s violation of the FLSA was willful.
            9             61.      Dodge’s claims are typical of the Class Members. Dodge and the Class Members have
            10   sustained damages arising out of Zempleo’s illegal and uniform employment policy.
            11            62.      Dodge knows of no difficulty that will be encountered in the management of this
            12   litigation that would preclude its ability to go forward as a class or collective action.
            13            63.      Although the issue of damages may be somewhat individual in character, there is no
PARMET PC




            14   detraction from the common nucleus of liability facts. Therefore, this issue does not preclude class or
            15   collective action treatment.
            16            64.      All the Class Members, regardless of their precise job requirements or rates of pay,
            17   are entitled to be properly compensated for all hours worked in excess of 40 hours per week. Although
            18   the issue of damages may be individual in character, there is no detraction from the common nucleus
            19   of liability facts.
            20                               CAUSE OF ACTION—VIOLATION OF THE FLSA
            21            65.      Dodge incorporates by reference all other paragraphs.
            22            66.      Zempleo has violated, and is violating, section 7 of the FLSA, 29 U.S.C. § 207, by
            23   compensating hourly employees straight time for overtime in an enterprise engaged in commerce or
            24   in the production of goods for commerce within the meaning of the FLSA for workweeks longer
            25   than 40 hours without compensating the Class Members for their employment in excess of 40 hours
            26   per week at rates no less than 1.5 times the regular rates for which they were employed.
            27            67.      Zempleo knowingly, willfully, or in reckless disregard carried out this illegal pattern
            28   and practice of failing to pay the Class Members overtime compensation.

                 Pl’s Orig. Compl.                       Case No. 3:20-cv-01092                                       -6-
                            Case 3:20-cv-01092-JCS Document 1 Filed 02/11/20 Page 7 of 8




            1             68.    Zempleo’s failure to pay overtime compensation to these Class Members was neither
            2    reasonable, nor was the decision not to pay overtime made in good faith.
            3             69.    Accordingly, Dodge and the Class Members are entitled to overtime wages under the
            4    FLSA in an amount equal to 1.5 times their rate of pay, plus liquidated damages, attorney’s fees, and
            5    costs.
            6                                              RELIEF SOUGHT
            7             70.    Dodge prays for judgment against Zempleo as follows:
            8                    a.     For an order certifying this case as a collective action for the purposes of the
            9                           FLSA claims;
            10                   b.     For an order finding Zempleo liable for violations of federal wage laws with
            11                          respect to Dodge and all Class Members covered by this case;
            12                   c.     For a judgment awarding all unpaid wages, liquidated damages, and/or penalty
            13                          damages, to Dodge and all Class Members covered by this case;
PARMET PC




            14                   d.     For a judgment awarding Dodge and all Class Members covered by this case
            15                          their costs of this action;
            16                   e.     For a judgment awarding Dodge and all Class Members covered by this case
            17                          their attorneys’ fees;
            18                   f.     For a judgment awarding Dodge and all Class Members covered by this case
            19                          pre- and post-judgment interest at the highest rates allowed by law; and
            20                   g.     For all such other and further relief as may be necessary and appropriate.
            21
                 Date: February 11, 2020
            22

            23

            24

            25

            26

            27

            28

                 Pl’s Orig. Compl.                     Case No. 3:20-cv-01092                                        -7-
                            Case 3:20-cv-01092-JCS Document 1 Filed 02/11/20 Page 8 of 8




                                                              Respectfully submitted,
            1

            2                                                        /s/ Matthew S. Parmet
                                                              By: _____________________________
            3                                                         Matthew S. Parmet
                                                                      (CSB # 296742)
            4                                                         matt@parmet.law
                                                              PARMET PC
            5                                                 340 S. Lemon Ave., #1228
            6
                                                              Walnut, CA 91789
                                                              phone 713 999 5228
            7                                                 fax     713 999 1187

            8                                                 Attorneys for Plaintiff
            9

            10

            11

            12

            13
PARMET PC




            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28

                 Pl’s Orig. Compl.              Case No. 3:20-cv-01092                            -8-
